Exhibit MANAGEMENT’S DISCUSSION AND ANALYSIS Management’s Discussion and Analysis for the three and nine month periods ended September 30, 2009 of Precision Drilling Trust (the “Trust” or “Precision”) prepared as at October 21, 2009 focuses on the unaudited Consolidated Financial Statements and related notes and pertains to known risks and uncertainties relating to the oilfield services sector. This discussion should not be considered all inclusive as it does not include all changes regarding general economic, political, governmental and environmental events. This discussion should be read in conjunction with Precision’s 2008 Annual Report, Annual Information Form, the unaudited September 30, 2009 Consolidated Financial Statements and related notes and the cautionary statement regarding forward-looking information and statements on page 19 of this report. SELECT FINANCIAL AND OPERATING INFORMATION (Stated in thousands of Canadian dollars, Three months ended September 30, Nine months ended September 30, except per unit amounts and where noted) 2009 2008 % Change 2009 2008 % Change Revenue $ 253,337 $ 285,639 (11.3 ) $ 911,379 $ 766,842 18.8 EBITDA(1) 85,739 118,820 (27.8 ) 314,386 301,741 4.2 Net earnings 71,696 82,349 (12.9 ) 186,588 210,354 (11.3 ) Cash provided by operations 19,948 3,241 515.5 434,098 261,006 66.3 Capital spending 14,198 75,457 (81.2 ) 179,443 130,269 37.7 Distributions declared – 49,046 (100.0 ) 6,408 147,137 (95.6 ) Net earnings per unit:(2) Basic 0.26 0.61 (57.4 ) 0.77 1.56 (50.6 ) Diluted 0.25 0.61 (59.0 ) 0.75 1.56 (51.9 ) Distributions declared per unit – 0.39 (100.0 ) 0.04 1.17 (96.6 ) Contract drilling rig fleet 390 249 56.6 390 249 56.6 Drilling rig utilization days: Canada 4,653 10,048 (53.7 ) 14,634 25,422 (42.4 ) United States 4,835 2,197 120.1 16,773 4,759 252.4 International 176 – nm 176 143 23.1 Service rig fleet 229 229 – 229 229 – Service rig operating hours 49,581 87,995 (43.7 ) 147,253 255,621 (42.4 ) (1) EBITDA is a non-GAAP measure and is defined as earnings before interest, taxes, depreciation and amortization and foreign exchange. See “NON-GAAP MEASURES”. (2) Net earnings per basic and diluted unit have been adjusted to reflect the rights offering completed in the second quarter of 2009. See note 10 to the unaudited consolidated financial statements. nm – calculation not meaningful FINANCIAL POSITION AND RATIOS September 30, December 31, September 30, (Stated in thousands of Canadian dollars, except ratios) 2009 2008 2008 Working capital $ 279,201 $ 345,329 $ 192,670 Working capital ratio 2.5 2.0 2.3 Long-term debt(1) $ 795,560 $ 1,368,349 $ 231,784 Total long-term financial liabilities $ 822,554 $ 1,399,300 $ 238,900 Total assets $ 4,360,861 $ 4,833,702 $ 1,974,135 Long-term debt to long-term debt plus equity ratio 0.23 0.37 0.14 (1) Excludes current portion of long-term debt and is net of unamortized debt issue costs. PRECISION DRILLING TRUST 1 OVERVIEW Precision
